DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
Notice of Amendment
	In response to the amendment filed October 27, 2021, amended claims 2 and 27 new claim 28 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solid optical window integrated into the tissue-grasping surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12, 14 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 2 recites “at least a first extending member of the multiple extending members comprising, integrated into a tissue-grasping surface of the first extending member, a solid optical window” which is not supported by the current specification. Paragraph 0144, at best discloses “cardioscopic imaging integrated into the tissue gripping device”, not a solid optical window integrated into a tissue-grasping surface of the first extending members, as claimed.  Furthermore, Figs 16a-b fail to illustrate/label the “extending members” and respective “tissue-grasping surfaces” thereof, and the specification fails to define or disclose either claimed component.   Appropriate clarification and correction is required.  
Claims 3-12, 14 and 27-28 are rejected as being necessarily dependent upon claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 2, 4, 12, 14 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,419,626 to Yoon.
In regard to claim 2, Yoon discloses a device for performing a surgical or interventional procedure, the device comprising: multiple extending members 24a, 25 configured to together grip tissue during the surgical or interventional procedure, at least a first extending member of the multiple extending members comprising, integrated into a tissue-grasping surface of the first extending member (via groove 84), a solid optical window 50a formed of a transparent, compliant material, wherein the solid optical window comprises a proximal side and a distal side, wherein a distal face of the solid optical window is configured to approach the tissue during the surgical or interventional procedure; and an imaging system 60 within the first extending member and positioned to obtain an image of the tissue during the surgical or interventional procedure, wherein the image is obtained from within the first extending member through at least a portion of the distal face of the solid optical window (See Figs. 4-8 and Col. 8, Lines 9-60).
In regard to claim 4, Yoon discloses a device for performing a surgical or interventional procedure, wherein a compliance of the transparent, compliant material is such that the material conforms with irregular surfaces of the tissue (See Figs. 1-7 and Col. 5, Line 27 – Col. 6, Line 17 and Col. 8, Lines 9-60).
In regard to claim 12, Yoon discloses a device for performing a surgical or interventional procedure, wherein the imaging system comprises one or more cameras or optical fibers (See Col. 6, Lines 40-67).
In regard to claim 14, Yoon discloses a device for performing a surgical or interventional procedure, wherein the imaging system is disposed adjacent to the solid optical window (See Figs 7, 9 and Col. 6, Lines 40-67).
In regard to claim 27, Yoon discloses a device for performing a surgical or interventional procedure, wherein the multiple extending members form forceps (See Figs. 1-7).  
Claim(s) 2, 4, 12, 14 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0299468 to Viola.
In regard to claim 2, Viola discloses a device for performing a surgical or interventional procedure, the device comprising: multiple extending members 16, 20 configured to together grip tissue during the surgical or interventional procedure, at least a first extending member of the multiple extending members comprising, integrated into a tissue-grasping surface of the first extending member, a solid optical window 34 formed of a transparent, compliant material, wherein the solid optical window comprises a proximal side and a distal side, wherein a distal face of the solid optical window is configured to approach the tissue during the surgical or interventional procedure; and an imaging system within the first extending member and positioned to obtain an image of the tissue during the surgical or interventional procedure, wherein the image is obtained from within the first extending member through at least a portion of the distal face of the solid optical window (See Figs. 1-4 and paragraphs 0027-0038).
In regard to claim 4, Viola discloses a device for performing a surgical or interventional procedure, wherein a compliance of the transparent, compliant material is 
In regard to claim 12, Viola discloses a device for performing a surgical or interventional procedure, wherein the imaging system comprises one or more cameras or optical fibers (See Figs. 1-4 and paragraphs 0027-0038).
In regard to claim 14, Viola discloses a device for performing a surgical or interventional procedure, wherein the imaging system is disposed adjacent to the solid optical window (See Figs. 1-4 and paragraphs 0027-0038).
In regard to claim 27, Viola discloses a device for performing a surgical or interventional procedure, wherein the multiple extending members form forceps (See Figs. 1-4 and paragraphs 0027-0038).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,419,626 to Yoon in view of U.S. Patent Application Publication No. 2012/0209074 to Titus.
In regard to claim 5, Yoon discloses a device for performing a surgical or interventional procedure wherein an extending member of a forceps accommodates an endoscope 60 therein (See rejections above) but are silent with respect to the wherein a tool channel is defined through the solid optical window from the proximal side to the distal side of the solid optical window, wherein the tool channel is configured to receive a tool for performing the surgical or interventional procedure.  Titus teaches of an analogous endoscopic device wherein the endoscope comprises a solid optical window formed of a transparent, compliant material, wherein the solid optical window 410 surrounds the distal end of the endoscope, and further comprises an imaging system 30 positioned therein.  The solid optical window comprises a tool channel 419 defined therethrough and is configured to receive a tool for performing the surgical or interventional procedure (see Figs. 12a-d and paragraphs 0112-0114).  In regard to claims 10-11, Titus discloses wherein the solid optical window is formed from silicone or silicone rubber, or a polymer (see paragraph 0095). It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope of Yoon to include a solid optical window that surrounds the distal lend of the endoscope and includes a tool channel to enable a user to insert additional treatment tools to a target site within the body as taught by Titus.  
In regard to claim 6, Yoon, as modified by Titus, discloses a device for performing a surgical or interventional procedure, wherein the tool channel has a 
In regard to claim 7, Yoon, as modified by Titus, discloses a device for performing a surgical or interventional procedure, comprising a tube 60 disposed in the tool channel (See paragraph 0075 of Titus). As stated above, it would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope of Yoon to include a solid optical window that surrounds the distal lend of the endoscope and includes a tool channel to enable a user to insert additional treatment tools to a target site within the body as taught by Titus.  
In regard to claim 8, Yoon, as modified by Titus, discloses a device for performing a surgical or interventional procedure, wherein the transparent, complaint material is configured to form a seal 371 at a distal opening of the tool channel when the tool is inserted through the distal opening (See Fig. 7).  As stated above, it would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope of Yoon to include a solid optical window that surrounds the distal lend of the endoscope and includes a tool channel to enable a user to insert additional treatment tools to a target site within the body as taught by Titus.  
In regard to claim 9, Yoon, as modified by Titus, discloses a device for performing a surgical or interventional procedure, wherein the tool channel is configured to be filled with saline prior to insertion of the tool into the tool channel (See Figs. 3-6 and 12a-d of Titus). It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 3, 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,419,626 to Yoon in view of U.S. Patent Application Publication No. 2007/0066869 to Hoffman.
In regard to claims 3 and 5, Yoon discloses a device for performing a surgical or interventional procedure wherein an extending member of a forceps accommodates an endoscope 60 therein (See rejections above) but are silent with respect to the wherein a tool channel is defined through the solid optical window from the proximal side to the distal side of the solid optical window, wherein the tool channel is configured to receive a tool for performing the surgical or interventional procedure.  Hoffman teaches of an analogous endoscopic device wherein the endoscope comprises a solid optical window 200 formed of a transparent, compliant material, wherein the solid optical window surrounds the distal end of the endoscope, and further comprises an imaging system positioned therein.  The solid optical window is marked with one or more markings indicating lengths of tissue within a field of view of the imaging system (See paragraphs 0036) and a tool channel 201 therethrough for receiving a tool for performing the surgical or interventional procedure (see Figs. 1-3 and paragraphs 0020-  In regard to claim 11, Hoffman discloses wherein the solid optical window is formed from silicone or silicone rubber, or a polymer (see paragraph 0022).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope of Yoon to include a solid optical window with markings that surrounds the distal end of the endoscope and includes a tool channel to enable a user to insert additional treatment tools to a target site within the body as taught by Hoffman.  
In regard to claim 6, Yoon, as modified by Hoffman, discloses a device, wherein the tool channel has a visibility that allows the tool to be imaged by the imaging system as the tool is deployed through the tool channel (see paragraphs 0025-0026 of Hoffman).
In regard to claim 7, Yoon, as modified by Hoffman discloses a device, comprising a tube disposed in the tool channel (See Fig. 4 of Hoffman).
In regard to claim 9, Yoon, as modified by Hoffman discloses a device, wherein the tool channel is configured to be filled with saline prior to insertion of the tool into the tool channel (See Figs. 1-2 and paragraph 0023 of Hoffman). It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20070299468 to Viola in view of U.S. Patent No. 8,133,239 to Oz et al.  
In regard to claim 28, Viola discloses a device for performing a surgical or interventional procedure, wherein the multiple extending members form forceps (See Figs. 1-4 and paragraphs 0027-0038) but are silent with respect to using the foreps as a cardiac valve leaflet grasper.   It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Further evidence that the use of forceps to grasp valve leaflets is well known in the art is provided by Oz et al.   Oz et al. teach of an analogous forceps tool with a variety extending members 30 configurations used to secure and hold valve leaflets in place during a surgical procedure (See Figs. 1-19 and Col. 4, Lines 23-57).  It is noted, Oz et al. also teach wherein it would be advantageous to provide visualization technology to the grasper to aid better localization of the leaflets.  Thus, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the forceps device of Viola to locate and grasp a cardiac valve leaflet, to enhance the overall use of the device and allow for performance of an alternate surgical procedure as taught by Viola and is well known in the art.
Response to Arguments
Applicant's arguments filed 2-12, 14 and 27 have been fully considered but they are not persuasive. 
Applicant states that Yoon fails to disclose a solid optical window that is integrated into a tissue-surface of the first extending member.  Examiner strongly disagrees.   As broadly as claimed, the window 50a of endoscope 60 is undoubtedly integrated into a tissue-grasping surface of the first extending member 24a” as the endoscope is adapted to slide within first extending member 24a via groove 84 (See Figs. 6 and 8).   The rejections stand.   
Furthermore, Applicant’s arguments with respect to claim(s) 2-12, 14 and 27-28 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
12/4/2021